UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO 2 TO SCHEDULE 14C INFORMATION STATEMENT PURSUANT TO SECTION 14(c) OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box: o Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) x Definitive Information Statement Golf Rounds.com, Inc. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14C-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount of which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: EXPLANATORY NOTE We are filing this revised information statement on Schedule 14C (the “Information Statement”) solely to withdraw such Information Statement. In addition, we hereby confirm that: (1) the Information Statement has not been mailed to the stockholders of Golf Rounds.com, Inc. (the “Company”), and (2) the transactions contemplated by the Reorganization Agreement, dated July 26, 2013, between the Company and PH Squared LLC, dba PharmHouse Pharmacies, including the transactions described herein, have been cancelled and will not be consummated. 2 Golf Rounds.com, Inc 111 Village Parkway Building #2 Marietta, GA 30067 INFORMATION STATEMENT Pursuant To Section 14(c) of Securities and Exchange Act Of 1934 Approximate Date of Mailing: August 12, 2013 WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY This information Statement is being furnished by the Board of Directors of Golf Rounds.com, Inc. (the “Company”) to the stockholders of record of the Company’s common stock at the close of business on July 26, 2013 (the “Record Date”), and is being sent to you to inform you of action which has been approved by the holders of a majority of the voting power of the Company outstanding on the Record Date, by written consents without holding a meeting of stockholders. By such written consents, such stockholders approved the following action: 1.
